DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 5/23/22.  Claims 2, 14-15, 19-30, 32-41, 44-46, 49-50, 53-58 have been cancelled.  Claims 1, 3-13, 16-18, 31, 42-43, 47-48, 51-52 are pending.  Claims 1, 5, 7, 10, 12-13, 16-18, 42-43, 47-48, 51 have been amended.  Claim 31 has been withdrawn.  Claims 1, 3-13, 16-18, 42-43, 47-48, 51-52 are examined herein.  
Applicant’s amendments to the claims have rendered the claim objection and 112 rejection of the last Office Action moot, therefore hereby withdrawn.
Applicant’s arguments with respect to the 102 rejection has been fully considered but found not persuasive.  The rejection is maintained for reasons of record and repeated below for Applicant’s convenience.

Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

As represented by the elected species, claims 1, 3-13, 16-18, 42-43, 47-48, 51-52 are rejected under 35 U.S.C. §102(a)(1) as anticipated by US 9,714,226 to Sandanayaka, V. et al., which discloses the elected compound at col. 6, ll. 38-50, and the use of such compound to treat Alzheimer’s disease at col. 41, ll. 41-46.

Response to Arguments
	Applicant argues that Sandanayaka provides a very extensive laundry list of potential uses for the hydrazide containing nuclear transport modulators.  This extensive number of potential indications merely represent a wish list as only a few select indications were actually supported with any data.  Importantly, Sandanayaka did not provide any data supporting the use of any XP01 inhibitor in the treatment of a neurodegenerative disease, therefore there is no reasonable expectation of success.
	This is not persuasive because Sandanayaka clearly teaches Alzheimer’s disease in many places in the reference.  In col. 41, lines 41-43, Sandanayaka clearly teaches that the scope of neurodegenerative diseases is limited to only 4 diseases, of which Alzheimer’s disease is exemplified.  Furthermore, experimental data or results to support a reasonable expectation of success is irrelevant here, since this is a 102 anticipatory rejection and not a 103 obviousness rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627